JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-13-00349-CV

                         BRENHAM OIL & GAS, INC., Appellant

                                              V.

                   TGS-NOPEC GEOPHYSICAL COMPANY, Appellee

   Appeal from the 189th District Court of Harris County. (Tr. Ct. No. 2011-43156).

         This case is an appeal from the final judgment signed by the trial court on June 28,
2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, Brenham Oil & Gas, Inc., pay all appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015.

Panel consists of Justices Massengale, Brown, and Huddle. Opinion delivered by Justice
Massengale.